Judgment of the Supreme Court, New York County (Peter McQuillan, J.), rendered May 24, 1985, convicting defendant, after a jury trial, of manslaughter in the first degree and sentencing him, as a second felony offender, to a prison term of IVi to 15 years, unanimously affirmed.
Defendant, charged with murder in the second degree, was convicted, after jury trial, of the lesser offense of manslaughter in the first degree. At trial, defendant admitted stabbing Robert Bledsoe, his roommate, in an alleyway near the apartment they shared on Convent Avenue, but claimed that he was justified, as the deceased had thrice lunged at him with a knife, necessitating that defendant draw his own knife and stab the deceased in self-defense. However, credible evidence that defendant was the initial aggressor, that no second knife was recovered, that defendant could have retreated, that not one but three stabbing wounds were inflicted on the deceased, and that defendant discarded the murder weapon and fled, persuades us that the justification defense was disproved beyond a reasonable doubt. "Defendant’s failure to retreat when he was able to do so, and the number of stab wounds sustained * * * negates the essential elements of the defense”. (People v Major, 116 AD2d 594, 595, lv denied 67 NY2d 886.)
Concur — Kupferman, J. P., Sullivan, Carro and Smith, JJ.